Citation Nr: 9932276	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment of additional education benefits under 
Chapter 30, title 38, United States Code (Chapter 30 
benefits), based on enrollment in a correspondence course 
completed primarily during a period for which the veteran 
received educational assistance benefits for an in-residence 
program of education at an institution of higher learning.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied payment of Chapter 30 
benefits for a correspondence course obtained from one 
institution of higher learning while the veteran was enrolled 
in an in-residence program of education at a different 
institution of higher learning. 


FINDINGS OF FACT

1.  The veteran's application for education benefits for 
part-time enrollment in a graduate program at York College of 
Pennsylvania was received at the RO in January 1997; 
enrollment certification for the period from January 1997 to 
May 1997 was also received in January 1997.

2.  The veteran's application for education assistance 
benefits for a correspondence course from Purdue University 
was received in March 1997; enrollment certification for that 
correspondence course, which began in December 1996, was also 
received in March 1997.


CONCLUSION OF LAW

Entitlement to additional Chapter 30 educational assistance 
benefits for enrollment in a correspondence course work 
completed primarily during a period for which the veteran 
received educational assistance benefits for enrollment in an 
in-residence program of education is not authorized.  38 
C.F.R. §§  21.4279, 21.7020, 21.7112, 21.7122 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initially filed an application for Chapter 30 
educational assistance benefits in January 1997.  In support 
of his application, he submitted an enrollment certification 
showing that he had enrolled in three hours of graduate study 
at York College of Pennsylvania for the period from January 
1997 to May 1997.   

In March 1997, the veteran filed an application for Chapter 
30 benefits for a correspondence course from Purdue 
University, and submitted, in support of that application, an 
enrollment certification reflecting that the correspondence 
course was first sent to the veteran in December 1996.  

In late March 1997, the veteran was notified that his 
application for education benefits for a correspondence 
course was denied, because that correspondence course work 
was undertaken during a period of concurrent enrollment in a 
program of education in residence.  

The veteran disagreed with the denial of the payment of 
education benefits for the correspondence course.  He stated 
that it was appropriate and professionally advantageous for 
him to complete the correspondence course, which allowed him 
to obtain a promotion, while he pursed the advanced degree, 
which would eventually lead to further career enhancement.  

In his October 1997 substantive appeal, the veteran argued 
that, while the correspondence course furthered his short-
term vocational goals, and the graduate degree program 
focused on long-term goals, the goals of both programs were 
complimentary and converged, and he needed both programs.

By a statement of the case issued in August 1997, the RO 
advised the veteran that he could not be awarded additional 
education benefits for an education program which included 
both a correspondence courses and an in-residence program, 
unless the correspondence and in-residence portions of the 
program were pursed sequentially.  However, since the 
veteran's correspondence and in-residence programs were 
concurrent, the RO determined that educational assistance 
benefits would be paid only for one program.  The veteran's 
benefit award was based on the course of study in the in-
residence program, since that was the greater benefit.  

The veteran contends that it was appropriate for him to 
pursue short-term vocational goals through a correspondence 
course while working on long-term enhancement of his career 
through a graduate degree.  That contention is entirely 
credible.  However, the statutory provisions which authorize 
payment of educational assistance benefits to veterans do not 
include authorization for a veteran to receive benefits for 
two education programs concurrently in this case, however 
appropriate or career-enhancing either of the programs are.  

Correspondence study programs, such as the correspondence 
study course the veteran has completed in this case, may be 
approved for veterans' educational assistance benefits under 
certain circumstances.  The basis of the denial in this case 
is not that the correspondence course at Purdue University 
was not "approved" for purposes of veterans' education 
assistance benefits.  The regulations, at 38 C.F.R. 
§ 21.4279, specify that benefits are available for 
combination correspondence-and-residence programs, if the 
enumerated criteria are met.  However, the regulation 
authorizes education benefits for such programs only where 
"[t]he correspondence and residence portions are pursued 
sequentially."   The regulation further defines 
"sequentially" by stating, "that is, not concurrently."  
Although a program which includes both correspondence and in-
residence education may be approved for benefits, the 
regulation clearly reflects that a veteran may only receive 
benefits for one portion of the program, either 
correspondence work or on-campus classes, but not for both 
types of study at the same time.

The regulations also specify that VA will not pay educational 
assistance for enrollment in any course which is not part of 
the approved program of education except in specific 
instances, limited to enrollment in refresher courses 
(including courses which will permit the individual to update 
knowledge and skills or be instructed in technological 
advances in the field of employment), deficiency courses, or 
other preparatory or special education or training courses 
necessary to enable the veteran or servicemember to pursue an 
approved program of education.  38 C.F.R. § 21.7122(b).  

In this case, the veteran's own statements reflect that the 
correspondence course for which he seeks education benefits 
was not part of the course of education for which he had been 
approved, and did not fulfill any requirement of the approved 
program, but rather was undertaken to meet job requirements.  
As such, the correspondence course does not fall within the 
definition of a "program of education" as defined for 
purposes of veterans' educational assistance.  38 C.F.R. 
§ 21.7020(a)(23).  

The Board further notes that, while the regulations allow 
education benefits based on concurrent enrollment at two 
educational institutions, benefits on this basis are 
authorized only where the veteran cannot schedule all courses 
necessary to the approved program of education at the primary 
educational institution.  38 C.F.R. § 21.7112.  This 
regulation does not allow a more favorable determination in 
this case, as the veteran's own statements reflect that the 
correspondence course for which he seeks education benefits 
is not a part of the approved education program.  

The law, rather than the evidence, is dispositive in this 
appeal.  There is no statutory or regulatory provision which 
authorizes increased or additional Chapter 30 benefits where 
a veteran is pursuing an on-campus graduate program at an 
institution of higher learning and concurrently undertakes a 
correspondence study course at a different institution of 
higher learning, and where the correspondence course is not a 
part of the curriculum for the approved program of education 
at the primary education institution.  

The veteran has no legal entitlement to concurrent benefits 
for two types of education programs at two different 
institutions, in the absence of statutory or regulatory 
authorization for benefits for such concurrent study.  Where 
the law is dispositive, the claim must be denied on the basis 
of absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Based on the foregoing, the appeal is denied. 



ORDER

Entitlement to Chapter 30 educational assistance benefits for 
correspondence course work in which the veteran was enrolled 
during a period for which the veteran was enrolled in and 
received Chapter 30 benefits for an in-residence program of 
education is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

